United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 31, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-50654
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BRUNO ALEJANDRO, JR.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 5:05-CR-284-3
                       --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Bruno Alejandro, Jr., appeals his sentence following his

guilty plea to one count of conspiracy to commit bank fraud.

Alejandro argues that the district court abused its discretion by

ordering him to pay restitution for the total amount of loss

attributable to the conspiracy.   We review an award of

restitution for an abuse of discretion.     United States v. Hughey,

147 F.3d 423, 436 (5th Cir. 1998) (citing United States v.

Chaney, 964 F.2d 437, 451 (5th Cir. 1992)).    The district court

properly relied on the presentence report (PSR) which stated that

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-50654
                               -2-

Alejandro was involved “throughout the scheme” and “benefitted

equally” with the two other leaders of the conspiracy.   See

United States v. Lghodaro, 967 F.2d 1028, 1030 (5th Cir. 1992).

Accordingly, the district court did not abuse its discretion in

ordering Alejandro to pay the full amount of the restitution

order.

     AFFIRMED.